ACCEPTED
                                                                                        04-14-00667-CV
                                                                            FOURTH COURT OF APPEALS
                                                                                 SAN ANTONIO, TEXAS
                                                                                   8/7/2015 10:53:20 AM
                                                                                         KEITH HOTTLE
                                                                                                 CLERK

                                 NO. 04-14-00667-CV

                                                                       FILED IN
                                                                4th COURT OF APPEALS
                                                                 SAN ANTONIO, TEXAS
                      IN THE FOURTH COURT OF APPEALS            08/7/2015 10:53:20 AM
                            At SAN ANTONIO. TEXAS                   KEITH E. HOTTLE
                                                                         Clerk




            RAMIRO & EDNA RAMOS AND FEDERICO SALAZAR. JR.
                            APPELLANTS

                                        v.
  THE UNKNOWN HEIRS OF TOMASA GONZ ALF,ZAND NARCISO GONZALEZ
                          APPELLEES



                          APPELLANTS'REPLY BRIEF



On appealfrom CauseNo. DC-09-559;381'tJudicial District Court of Starr Counfy, Texas




KeirhP. Miller
StateBarNo. 14093725
MeganH. Kucera
StateBarNo.24076449
LAW OFFICESOF KEITH P. MILLER.P.C.
14350Northbrook, Suire150
SanAntonio,Texas78232
Telephone:(210) 524-9040
Telecopier:(210)267-2982

ATTORNEYSFORAPPELLANTS


ORAL ARGUMENTREQUESTED
               IDENTITY OF TRIAL JUDGE.AAW


Parties to Pr lceeding               Couqsel
J. ManuelBalales
      Trial, udge
Ramiro& Ed ra Ramosand               KeithP. Miller
FedericoSalazar,Jr.                  MeganH. Kucera
      Appelants                      Law Officesof KeithP. Miller, P.C.
                                     14350Northbrook,Suite150
                                     SanAntonio,Texas78232
                                     Telephone:(210) 524-9040
                                     Telecopier:(210)267-2982
TheUnknow Heits of NarcisoGonzalez   OrlandoRodriguez
     Appel ees                       6l I W. Main Street
                                     Rio GrandeCity, Texas78582
                                     Telephone:(956) 488-0772
                                     Telecppier:(956)488-8920
The Unknow: Heirsof TomasaGorualez   Minefva Garza
      Appel ?ES                      200E. 2ndStreet
                                     Rio GrandeCity, Texas78582
                                     Telephone:(956)487-7 l3l
                                     Telecppier:(956)487-8806
Alicia O. Rartos           JohnA. Pope,III
Alicia R. Saliras          Atlas & Hall
Alma Gonzal:z Hoin         200N. Britton Avenue
AlvanGutienez              Rio QrandeCity, Texas78582
CarmenSala:4r G&rza        Teleflrone:(956)488-1896
DaliaNoraB Ranlirez        Telecopier:(956) 488-6482
DeliaNormal. Valadez
DianaN.B.Iv edina
DoraN. Bustrmanlte
EddieGuzma
EddieVasqurz Villa
Elia G. Garza
Fiacro Salaza', Jr.
Fidel Salazar
Gloria     ot
HomeroHect>rGonzalez
JavierJ. Gon:alez
JoseEmilio( onzalez,Jr.
JuanGutierre
JuanManuel iarciia
JuanRamonI ionzalez
LauraGonzal:z Guerrera
MariaDel Ca men Salazar
MariaElia Gr nzalqzGarza
MariaEmma l. Ramirez
Mario Cesar( ionzalez
OmarGarcia
PabloIdefons> Gonzalez
SergioL. Bus;amante
VeronicaMartinez
Armando Vil arreal,Jr.     DanielJ. G ia
Elva Gonzalea              100E. 5thStreet
NanetteRom   I             Rio GrandeCity, Texas78582
Noel Villarre I
             I             Telepfrone:(956)488-8I 70
Vilda Daniel               Telecopier:(956)488-8129
Vilma Bilv
Alicia S. Lyo N                    J.M. "Chuey" Alvarez
Antonio ElizSergioL. Bustarnante,
                    Jr.
Socorro Gonzal                         TABLE OF'CONTENTS

IDENTITYgF TRIAL JUDGE,PARTIES,AND COUNSEL               .............i
TABLEOF

INDEXOF

ARGU

            TO APPELEES'
                      RESPONSE
                             TO ISSUENO. I                 ........I
    REP     TO APPELEES'
                      RESPONSE
                             TO ISSUENO. 2                 ,......,2
    REP     TO APPELEES'
                      RESPONSE
                             TO ISSUENOS.3 &4.........    .........3
PRAYER

CERTIFICA

CERTIFICA
Tex.R.Civ.

Tex. R. Civ.


                                                     STATUTES

TexasPro               Code$ 29.002(Vernon2014)                       .................3.4


                                                         CASES

Walker v. P             , 827S.W.2d833.840
( T e x .1 9 9 2 )..                                                       . . ' . . . . ,   1 )
                                                                                             L r   -




Schluterv. Sel, 194s.w.2d125
(Tex.Civ.A

Hill v. Jarvis,           wL257r753
(Tex. App. -

Wheelerv. P illips,20ll WL 4011455,
                                  II
(Tex. App. - ustin2011,pet.denied)                                         .............
                                                                                     I

 Bailey-               v. Mason,334
                                  S.W.3d39,45
(Tex.App.-

Prize Energt esources,
                     L.P. v. Cliff Hoskins,Inc.,345S.W.3d537
(Tex.App.-     Antonio2011,no pet.)                                         ..........I

Cassov. Full ton, 2006WL 2612600.3
(Tex.App.-

Hill v. Jarvis,          wL257r753
(Tex.App.-

Wheelerv. P l l i p s,2 0 IlWL 4 0 1 1 4 55,        II
(Tex. App. - u s t i n2 0 1 1 ,p e t .d e n i e d )                       ..............2

Prize Energ,,             ces,L.P.v. Cliff Hoskins,
                                                  lnc.,345S.W.3d537
(Tex. App. -            Antonio2011,no pet.).....                                    .......2



                                                          VI
Orix Capital Murke'ts,LLC tt.La Villit,t ,\,lotorInns, J.V., 32g S.W.3cl30,44
(Tex.App. - SanAntonio 2010,pet. denied)




                                              vii
                                             ARGUMENT AND AUTHORITIES

REPLY TO APPELLEES' RESPONSETO ISSUE NO. 1:

           Appelleesappearto misapprehendthe nature of Appellants' arguments. Appellants are

not making a sufficiency of the evidencechallenge,as the factual findings in this casewere in

Appellants' fal'or. The trial court specificcttLy
                                                .fourul that Appellarlts "were the only heirs of

Tomasaand Narciso Gonzalezwho expendedfunds for the preservationof the land in question

afterthe deathsof the Gonzalez'sin 1983"and "paid more than$8 I ,873.82for ad valoremtaxes,

maintenance,
          and the preservationof the propertyfor over 3l years.'"(C.R. 634-638). However,

despitethesefaLctualfindings by the trial court, Appellants' claim fbr equitablereimbursemenr

wasdenieddue to the trial court's misapprehension
                                               or misapplicationof the law.

           It is the misapplicationof the law which amountsto an abuseof discretionanclwhich

Appellantsnow appeal. See Walkerv. Packer,827 S.W.2d833, 84Cr(Tex. 1992). Accordingly,

in accordance
            vrith TexasRule of AppellantProcedure38, Appellantsadequatelybriefedthe law

which they allegewas misappliedand clearlyset forth their argume.nt
                                                                  for reversal.(Appellants'

Brief at 9-ll).          There is no needfor Appellantsto put forth more e'vidence"of when they had

[paid]" or "clear and convincingevidence"as arguedby Appelleesr.
                                                              (Appellees'Brief at7-9).

The trial court's finding that Appellants"paid more than $81,873.82for ad valorem taxes,

maintenance,and the preservationof the [common] property" entitl: Appellants,as a matter of

law, to an equitablelien to enforcerepaymentof this sum from thei,rcotenants.(C.R. 636, Pl.'s

Ex. 3-23);seeSlchluterv. Sell, 194 S.W.2d125 (Tex. Civ. App. - Austin 1946,no writ); seealso

Hill v. Jarvis, 1}00tlWL 2571753(Tex. App. - Tyler 2008, pet. dr:nied);see also LVheeler
                                                                                       v.

P h i l l i p s , 2 0 l l W L 4 0 1 1 4 5 5 , 1 1 ( T e xA.p p . - A u s t i n 2 0 l l , p e t . d e n i e d ) ; s eee. g .B a i l e y l r l a s o n v .

Mason,334S.W.3d39,45 (Tex. App. - Dallas2008,pet. denied);Prize EnergyResources,
                                                                              L.P.
v. cliff Hoskin.s,Inc., 345 s.w.3d 537 (Tex. App.- San Antonio 2011,no pet.). The trial

court's denial of Appellants' claim for an equitablelien was a clear a.buseof discretionand must

be reversedon appeal. Walkerv. Packer,827S.W.2d833, 840 (Tex. 1992)(holdinga trial court

hasno discretionto determinewhat the law is or in applyingthe law to the facts).

REPLY TO AITP-ELLEES'RESPONSETO ISSUE NO. 2:

       Again, l\ppellees have failed to grasp the nature of Appellatrts' arguments. While it is

true that Texas Rule of Appellate Procedure33 requiresa party to object in order to preserve

error,Appellantsare not complainingof the trial court's admissionor failure to admit a pieceof

evidence. Appellantscomplain of the court's inteqpretation
                                                         of Te;rasPropertyCode $ 29 as

being the exclu:siveproceduralmechanismfor recor,'eringsums owed for ad valorem taxesby a

cotenantand the court's failure to recognizerecent opinions from the various courts of appeal

recognizing and affirming the equitable cause of action for reimb,ursementby a cotenanr,a

remedy separatefrom that afforded by Chapter29. Casso v. Fullerton, 2006 WL 2612600,3

(Tex. App. - San Antonio 2006, pet. denied);Hill v. Jarvis, 2008 WL 2511753(Tex. App. -

Tyler 2008,pet.denied);Wheelerv. Phillips,20lI WL 4011455,11(Tex. App. - Austin 2011,

pet. denied);seee.g.Bailey Masonv. Mason,334 S.W.3d39,45 (Tex. App. - Dallas2008,pet.

                               L.P. v. Clilf Hoskins,Inc., 345 S.\l/.3d 537 (Tex. App. - San
denied);Prize linergy Resources,

Antcrnio2011, no pet.). It is well establishedthat a trial courl has no discretionto determine

wha1.
    the law is or in applyingthe law to the facts. Walkerv. Packer,827S.W.2d833, 840 (Tex.

1992). Misapplicationof the law, as we have here, is by definition an abuseof discretionand is

subjectto reversal. Orix Capital Markets,LLC v. Lu Villita Motor Inns, J.V., 329 S.W.3d 30,44

(Tex. App. - San A.ntonio2010, pet. denied)(a trial court abusesits discretionand is subjectto
 reversalwhen it actswithout referenceto guidingrulesor principles
                                                                  of law or misappliesthe
 law).

 REPLY TO A                                TO
         Appellantsdid not rely on Chapter29 ofthe TexasProperly
                                                                 Code and any findinlgby the
trial court to threcontrary, is simply not supportedby the record.
                                                                   Appellants can only assume
that the "support" referred to by the trial court in its final judgment was
                                                                            Appellants, a'gument
that the may languagein $ 29.002(a) of the Texas Properly code
                                                               clearly indicates that the
provision was not intended to be mandatoryor exclusive
                                                       and did not usurp the comrrLonlaw

causeof action relied on by the Appellants.Tex. Prop. Code 29.002(a)
                                                          $        (Vernon Z0l4). It is

undeniablethat Appellantsfervently arguedat trial, and on appeal,that Chapte          'Iexas
                                                                           r 29 ofthe
PropertyCode'wasjust one of severalmeansto obtainreimbursement.
                                                             (V RR. 30-32;C.R,291-

308)' A cursonrreview of Appellants'pleadingsand the trial transcriptclearlyindicate
                                                                                    t:his.Id.
Becauseof the sheernumber of potentialheirs ol Tomasaand Narciso Gonzalezprecluded

Appellantsfrom complying with Chapter29, Appellantsrelied on the common law
                                                                            ciiuseof

actionof equitablereimbursement
                             only.

         Furthernlore,Appelleesarguethat Appellantsfailed to avail themselvesto the remedy
                                                                                           of

citationby publicationunderTexasRule of Civil Procedure116 & ll7. Tex. R. Civ. p. 116
                                                                                      &
117. However,Appelleesare mistaken. The unknownheirs of Tornasaand NarcisoG                     that it was impossiblefor Appellantsto comply with severalof the specific

                     Section29.002(b)tor that the trial court misappliedthe law to the facts.Tex.

Prop.Codeg           .002(b)(Vernon2014).

                                                      PRAYEB,

          Appel      ts praythe court will reversethejudgmentof the trial courtandrenderjudgment

in Appellantsfavor. Appellantspray that all costsof this appealwill be taxed againstAppellees.

Appellants         y for general




 I exas            Code$ 29.002(b)statesasfollows:

(b) The petition      contain:

                   (l) a descriptionofthe property;
                   (2) the name ofeach known owner ofthe propefty;
                   (3) the interest held by each known owner ofthe property;
                   (4) the total amount paid by the petitioner for the defendant'sshareof ad valorem taxes imposed
                   on the property; and
                   (5) if applicable, the amount paid by the defendantto the petitioner to reimburse the petitioner for
                   paying the defendant'sshareof ad valorem taxes imposed on the property. Tex. Prop. Code $
                   29.002(b) (Vernon 20 I 4).



                                                           4
      I hereby certify that this brief conforms to Rule 9.4
                                                            of the Texas Rules of Appellate
Procedure.
                               CERTIFICATEOF SERVICE


                certify by my signature below that a true and correct copy of the foregoing has
beenserved

               ified Mail ReturnReceiptRequested
           E
           I     ClassMail
      X T ecopler
               ivery

     John . Olson
     Law ffice of John A. Olson
     2063 Creek River
     San     io, Texas78259
     T               No.(210)8s8-6780

             Rodriguez
     6 l l . Main Street
     Rio        City,Texas78582
     Telt    er No. (956)488-8920

     Mi         Garza
     200E 2ndStreet
     Rio             City,Texas78582
     T               No.(9s6)487-8806

     John . Pope,III
     Atlas Hall
     200N Britton Avenue
     Rio G      City,Texas78582
     Tel   ier No. (956)488-6452

     Dan J. Garcia
     1 0 0E. 5thStreet
     Rio         City,Texas78582
     T        er No. (956)488-8129

               the       day of August,2015.




                                               6